Citation Nr: 9926555	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
generalized anxiety disorder, currently rated as 70 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1956 to July 
1958.

This appeal arises from a rating decision of February 1994 
from the San Juan, Puerto Rico, Regional Office (RO).


REMAND

The veteran received Department of Veterans Affairs (VA) 
psychiatric evaluations in May 1993, January 1996, and June 
1998.  While the reports of these examinations provide 
findings concerning the veteran's service connected 
psychiatric disorder, they do not provide an opinion as to 
whether the veteran is unemployable due to his psychiatric 
disability.  A private physician has indicated that the 
veteran is unemployable due to his psychiatric illness.  
Additionally, VA a social and industrial field survey was 
conducted.  While the report of this survey provided detailed 
findings related to the veteran's current living situation, 
it did not express an opinion as to whether the veteran is 
unemployable due to his service connected disabilities.  
Accordingly, this case must be returned to the RO for 
examination of the veteran and to conduct a social and 
industrial survey.

At the veteran's hearing at the RO, he indicated that he had 
a bachelor's degree.  However, the report of the January 1996 
VA examination and the VA social and industrial survey report 
indicate that he has a seventh grade education.  At his June 
1998 hearing, the veteran indicated that he received 
vocational rehabilitation and counseling (VR&C) benefits.  A 
June 1998 statement from the RO's VR&C officer indicates that 
the veteran's case was discontinued in 1993.  The VR&C 
records may provide probative evidence in determining the 
veteran's education level and in evaluating his claims.  
Therefore, this case will be returned to the RO to obtain the 
veteran's VR&C records.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should associate the veteran's 
VR&C file or a complete copy of the VR&C 
file with the claims folder.  

2.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
evaluation by a board of two physicians.  
All appropriate tests and studies should 
be conducted.  The examiners should be 
requested to fully describe the symptoms 
and severity of the veteran's psychiatric 
disorder.  The examiners should also 
specifically render an opinion as to 
whether the veteran is unemployable due 
to his psychiatric disability without 
regard to advancing age.  The examiners 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiners 
for review prior to evaluation of the 
veteran.


3.  The RO should request that the 
veteran be scheduled for a VA social and 
industrial survey.  The examiner should 
be specifically requested to render an 
opinion as to whether the veteran is 
unemployable due to his service connected 
disabilities without regard to advancing 
age.  The examiner should be advised that 
only the veteran's service connected 
disabilities of anxiety disorder (70%), 
rheumatic heart disease (0%), hearing 
loss (0%), and schistosomiasis (0%) may 
be considered in determining whether he 
is unemployable.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

4.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether an increased 
disability rating for generalized anxiety 
disorder and a total disability rating 
due to individual unemployability can be 
granted.  The RO should conduct any 
additional evidentiary development that 
is deemed necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


